DISMISS and Opinion Filed February 22, 2017




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01297-CV

                         TRACY NIXON, Appellant
                                  V.
              GOLDMAN SACHS MORTGAGE CORPORATION, Appellee

                          On Appeal from the 95th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-15-14373

                               MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant has been declared a vexatious litigant and is prohibited from filing pro se any

new litigation in a court of this State without first obtaining permission from the local

administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(a), 11.103(a) (West

Supp. 2016). By letter dated January 10, 2017, we instructed appellant to file, by January 20,

2017, an order signed by the local administrative judge giving appellant permission to file this

appeal. By order dated February 6, 2017, we granted appellant’s motion for an extension of time

and extended the deadline to February 13, 2017. In that order, we cautioned appellant that

failure to file the requested order by the specified date will result in dismissal of the appeal

without further notice.
       As of today’s date, appellant has not filed an order signed by the local administrative

judge giving him permission to file this appeal. Accordingly, we dismiss the appeal. See TEX.

CIV. PRAC. & REM. CODE ANN. § 11.1035(b) (West Supp. 2016).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




161297F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TRACY NIXON, Appellant                             On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-01297-CV        V.                       Trial Court Cause No. DC-15-14373.
                                                   Opinion delivered by Chief Justice Wright.
GOLDMAN SACHS MORTGAGE                             Justices Lang-Miers and Stoddart
CORPORATION, Appellee                              participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered February 22, 2017.




                                             –3–